[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: REQUEST TO REVISE
The plaintiffs, John Doe, Sr., as next best friend and legal guardian to his son, John Doe, Jr. and individually, filed an eight-count complaint against various defendants. The complaint alleges that John Doe, Jr. was injured, while in a Price-Rite Supermarket, when a pipe fell from the ceiling and hit him on the head. The defendant Pring Corporation filed a request to revise on September 28, 1993. The plaintiffs objected to request numbers 1, 2, 4, 5, and 6. The parties, at short calendar on November 8, 1993 before the court, Austin, J., agreed to sustain the plaintiffs objections on request numbers one and six.
2. The defendant requests that the plaintiffs revise paragraph 10 of the first count to provide a more complete and particular statement of the connection between the defendant and the pipe which allegedly fell.
3. Paragraph 11 in the same count specifies the defendant's connection and therefore the plaintiffs' objection is sustained.
4. The defendant requests that the plaintiffs revise paragraph 13 of the plaintiff's first count to give a more complete statement of the claims against it by specifying the ways in which the minor-plaintiffs' hemophilia has been affected.
The defendant has been apprised of the plaintiffs' claims against it and therefore the court sustains the plaintiffs' objection.
5. The defendant requests that the plaintiffs revise their second count because it does not state a claim upon which relief may be granted.
The court sustains the plaintiffs' objection because a request to revise is not the proper vehicle to test the sufficiency of a claim. CT Page 10301
Austin, J.